Citation Nr: 1137388	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from December 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen the Veteran's claim.  During the course of the appeal, the Veteran moved; original jurisdiction now resides in the St. Louis, Missouri RO.

Procedural history

The Veteran's initial claim of entitlement to service connection for tinnitus was denied in a March 2003 rating decision.  In rating decisions dated May 2003, July 2003, January 2004, March 2004, December 2004, and November 2005, the RO declined to reopen the Veteran's claim.

In an August 2008 Board decision, the claim was remanded to afford the Veteran a hearing before a Veterans Law Judge.  In July 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In February 2007, the Veteran retained the services of a veterans service organization as his representative.  However, in July 2010, the Veteran revoked his assignment of power of attorney to the representative and has since proceeded without representation.

The issue on appeal is being reopened and is, as will be discussed below, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


Issues not currently on appeal

The May 2007 rating decision also denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As evidenced by the claims file, a NOD was not filed as to that issue and it is, therefore, not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

In a June 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran disagreed with the denial and a statement of the case (SOC) was issued in September 2009.  The Veteran did not file a substantive appeal as to that issue.  An appeal as to the sleep apnea claim has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.202 (2010) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  

Additionally, in an August 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for residuals of injuries to the lower leg, head, and upper back.  To the Board's knowledge, the Veteran did not disagree with that decision.  Those issues are therefore not in appellate status and they will be discussed no further herein.


FINDINGS OF FACT

1.  In a November 2005 decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for tinnitus.

2.  The evidence associated with the claims folder subsequent to the November 2005 rating decision includes evidence of a current disability which had not been established at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The November 2005 RO decision denying the claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  New and material evidence having been received, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for tinnitus.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.

The Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA appears to have left intact the requirement that a claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of the issue has proceeded in accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify a claimant and a claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

A VCAA notice letter was sent to the Veteran regarding his claim in April 2007.  The Board need not, however, discuss in detail the sufficiency of the letter or VA's development of the claim in light of the fact that the Board is reopening and remanding the Veteran's claim.

Duty to assist

As was alluded to above, under the VCAA VA's statutory duty to assist a claimant in the development of a previous finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  See 
38 U.S.C.A. § 5103A (West 2002).

The Board therefore finds that under the circumstances of this case, the VA has satisfied the notification and duty to assist provisions of the law to the extent required under the circumstances.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  As indicated above, the Veteran testified at a videoconference hearing before the undersigned.

Accordingly, the Board will proceed to its decision as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in February 2007, the claim will be adjudicated by applying the revised section 3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the final denial in order for there to be new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Factual background

When the Veteran's claim of entitlement to service connection for tinnitus was last denied by the RO in November 2005, the following pertinent evidence was of record.

The Veteran's service personnel records and DD-214 indicated that the Veteran served as a cannon crewmember for one year and eight months.  The Veteran's service treatment records were absent any complaint of or treatment for tinnitus or any other audiological complaint.  In particular, the Veteran's November 1986 service separation examination did not document any such abnormalities.

In a November 2005 rating decision, the RO declined to reopen the Veteran's claim.  The Veteran did not file a notice of disagreement as to that determination.  As such, the November 2005 rating decision is final.  See 38 C.F.R. § 20.302(b) (2010); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

In February 2007, the Veteran filed to reopen his claim of entitlement to service connection for tinnitus.  The evidence which has been added to the record since the November 2005 RO decision will be discussed in the Board's analysis, below.

Analysis

At the time of the prior denial, the Veteran's contentions of in-service noise exposure were already of record.  As such, the RO's November 2005 denial was predicated upon deficiencies as to element (1), current diagnosis, and element (3), a link between the current disability and the Veteran's military service.  See 38 C.F.R. § 3.304 (2010).

As indicated above, the November 2005 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the Veteran's claim for service connection may be reopened if he submits new and material evidence as to the missing elements.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

The newly added evidence, in pertinent part, consists of VA treatment records and statements and testimony from the Veteran.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.

A VA audiology treatment note dated March 2007 indicated that the Veteran identified a "history of tinnitus and noise exposure."  Additionally, in multiple statements including the Veteran's July 2010 Board hearing testimony, he described chronic symptoms of tinnitus including a ringing in the ears.  See the July 2010 Board hearing transcript; see also the Veteran's statement dated June 2007.

Pursuant to the Court's decision in Justus, for the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  As these statements and testimony of the Veteran are not inherently false or incredible, such lay testimony of current and chronic tinnitus symptomatology is presumed to be true.

Pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In addition to the recently added VA treatment record, the Veteran's statements concerning tinnitus symptomatology were not of record at the time of the last final denial.  As such, this evidence is new.  It is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely the existence of a current disability.  Moreover, the Board finds that the newly submitted evidence addresses the basis of the prior denial in that the evidence suggests that the Veteran currently suffers from tinnitus.  See Shade, 24 Vet. App. at 121 (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the record indicates that the Veteran has a current disability, and it is undisputed that he sustained acoustic trauma including occupational noise exposure during his military service, the Board finds that the newly submitted evidence raises a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a).  The Veteran's claim for entitlement to service connection for tinnitus is therefore reopened.
Additional comments

The Board wishes to make it clear that although the evidence discussed above is adequate for the limited purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

As indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further evidentiary development.

Reasons for remand

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden, supra.

With respect to element (1), current disability, the Veteran has asserted that he suffers from chronic ringing of his ears.  See the July 2010 Board hearing transcript.  Notably, despite notations concerning the Veteran's report of tinnitus there is currently no medical evidence of record which documents a continuing tinnitus diagnosis.  Accordingly, there remains a question of diagnosis.

As to element (2), in-service injury or disease, the Veteran's service personnel records and DD-214 indicate that he served under the military occupational specialty of cannon crewmember for one year and eight months.  As such, the Board has no reason to disbelieve the Veteran's sworn personal testimony concerning in-service noise exposure to field artillery and eight inch guns  Accordingly, element (2) is satisfied.

There are currently no medical opinions of record concerning medical nexus as to the tinnitus claim.  Thus, this case presents certain medical questions concerning nexus which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Additionally, the Board notes that the Veteran testified that he has received private medical treatment for his tinnitus from two doctors since 2005.  See the July 2010 Board hearing transcript, pg. 5.  VBA should again request the Veteran to identify outstanding private medical treatment, including the treatment of these doctors, which may be pertinent to his claim. 


Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records, in particular any private treatment records, which may be pertinent to his claim.  VBA should take appropriate steps to secure any outstanding medical records identified by the Veteran and associate them with the VA claims folder.  If the records are unavailable, such unavailability should be documented in the claims folder.

2. After the above-referenced development has been completed, VBA should schedule the Veteran for a VA audiological examination with an examiner of appropriate expertise to determine the nature and etiology of his claimed tinnitus.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and the claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should either diagnose or rule out tinnitus.  If tinnitus is diagnosed, the examiner should also provide an opinion as to whether it is at least as likely as not that the tinnitus is due to the Veteran's military service, including his presumed in-service noise exposure.  The report of this examination should be associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the examiner should also be provided.  If the examiner is unable to provide an opinion as to the questions posed, he/she should state the reasons therefore.

3. After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


